DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 1, “non-stick coating” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Page 5, line 4, “non-stick coating” should provide the numeral in the specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bladino (U. S. Patent 2017/0055580) in view of Plojoux (U. S. 2017/0042243).
Regarding claim 1, Bladino discloses a circumferentially heating type curing needle adapted for an E-cigarette 100, the circumferentially heating type curing needle comprising a curing needle head that is built-in with a heating element 130.  Bladino discloses the claimed invention except for the curing needle head is externally plated with a non-stick coating.  Plojoux discloses non- stick coating -PTEF at paragraph 0013.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bladino to provide such feature as taught by Plojoux so as to provide to select proper material for each use.
Regarding claims 2-3, Bladino discloses the claimed invention except for s the non-stick coating is a polytetrafluoroethylene (PTFE) non-stick coating.  Plojoux discloses non- stick coating -PTEF at paragraph 0013.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Bladino to form Bladino device with such coatings as PTFE on heating 130 for better non-stick qualities.  
Regarding claims 4, 5, 10-14, Bladino discloses the curing needle head is further provided with a fixed support and a ceramic base 136, the ceramic base 136 is secured into the fixed support, and the curing needle head is fixedly inserted into the ceramic base 136. 
Allowable Subject Matter
Claims 6-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses the curing needle head comprises an outer metal tube and a ceramic tube, the outer metal tube is fixedly inserted into the ceramic base, and the ceramic tube is inserted into the outer metal tube; a plurality of hollow tubes are arranged in the ceramic tube, the hollow tubes are respectively provided with thermocouples and thermal fuses served as the heating element, and the outer metal tube is externally plated with the non-stick coating.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/Primary Examiner, Art Unit 2831